Union App. No. 14-12-22. Upon consideration of the jurisdictional memoranda filed in this case, the court accepts the appeal, and this cause is reversed and remanded to the court of appeals for further proceedings on the authority of Marysville Exempted Village School Dist. Bd. of Edn. v. Union Cty. Bd. of Revision, 136 Ohio St.3d 146, 2013-Ohio-3077, 991 N.E.2d 1134.
It is further ordered that appellant’s motion to consolidate cases 2012-1615, McDonald’s Corp. v. Union Cty. Bd. of Revision, 3d Dist. Union No. 14-12-14, 2012-Ohio-3751; 2012-1648, Marysville Exempted Village School Dist. Bd. of Edn. v. Union Cty. Bd. of Revision, Board of Tax Appeals, Nos. 2011-K-4087 through 2011-K-4096; 2013-0682, Memorial Ltd. Partnership v. Union Cty. Bd. of Revision, 3d Dist. Union No. 14-12-21 (Apr. 22, 2013); and 2013-0704, Marysville Exempted Village School Dist. Bd. of Edn. v. Union Cty. Bd. of Revision, 3d Dist. Union No. 14-12-22 (Apr. 22, 2013), is denied as moot.
O’Connor, C.J., and Pfeifer, O’Donnell, Lanzinger, Kennedy, French, and O’Neill, JJ., concur.